           Case 1:21-cv-03011-AJN Document 9 Filed 07/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 7/23/21
  Terry Powell,

                          Plaintiff,
                                                                       21-cv-3011 (AJN)
                  –v–
                                                                            ORDER
  Credit Corp Solutions Inc.,

                          Defendant.




ALISON J. NATHAN, District Judge:

       In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial

pretrial conference in this case in person. Per the Court’s notice of initial pretrial conference, the

parties shall submit their proposed case management plan and joint letter no later than seven

days prior to the scheduled conference. In the joint letter, the parties should advise the Court if

they can do without a conference altogether. If so, the Court may enter a case management plan

and scheduling order and the parties need not appear. If not, the Court will hold the initial

pretrial conference by telephone. The parties and members of the public may access the

proceeding by dialing (888) 363-4749 and entering access code 919-6964. In either case, counsel

should review and comply with the Court’s Emergency Individual Rules and Practices in Light

of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

       SO ORDERED.


Dated: July 23, 2021
       New York, New York
                                                    __________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
